DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 - in line 6, “the patient’s penile area” lacks antecedent basis.
	Claim 4 - in line 4, “the patient’s penile area” lacks antecedent basis.
	Claim 6 - in line 4, “the penile artery” lacks antecedent basis.
	Claim 13 - it is unclear if “increasing blood flow” is the same or different from the “increasing blood flow” set forth in line 3 of claim 1.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not set forth any additional method steps merely set forth an expected result without the method steps required to produce the result.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims SPL of U.S. Patent No. 10,195,103. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious modifications in the scope of the claims.
Claim 1 is an obvious broadening of the scope of claim 13 of ‘103.  Claim 13 includes applying a predetermined course of external counter-pulsation treatment to a lower body portion of the patient; stimulating blood vessel growth in the patient's penis by applying a predetermined course of shock wave therapy to the patient's penile area; and applying a predetermined course of carboxy therapy to the at least one corpora cavernosum.
Claim 2 - see claim 16 of ‘103.
Claim 4 - see, paragraph (b) of claim 13.
Claims 5-7 - see claim 7 of ‘103.
Claims 11-13 - the claims do not set forth further method steps and the results are provided by the method steps 0f ‘103.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,987,273. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening of the claims of ‘273.
  
Claim 1 - see claim 19.
Claim 2 - see claim 19 in view of claim 16.  Claim 19 sets forth a method as claimed but does not teach a predetermined amount of carbon dioxide.  Claim 16 sets forth a predetermined amount of carbon dioxide for carboxy therapy.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a predetermined amount of carbon dioxide for the carboxy treatment as taught by claim 19.
Claim 4 - see claim 19 in view of claim 6.  Claim 19 teaches a method as claimed but does not set forth a maximum energy for the applied shock wave, claim 6 sets forth a maximum shock wave energy of 0.09mJmm2 .  
Such a combination would produce predictable results of the method of claim 19 having a maximum energy  as set forth in claim 6.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a maximum energy set forth in claim 6 in the method of claim 19 to provide a limit of the shockwave energy.

Claim 5 - see claim 19 in view of claim 8.  Claim 19 teaches a method as claimed but does not testing as claimed.  Claim 8 sets forth testing as claimed.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a testing method as set forth in claim 8 in the method of claim 19 to determine if the velocity met a predetermined limit.  

Claim 6 - see claim 19 in view of claim 9.  Claim 19 teaches a method as claimed but does not testing as claimed.  Claim 9 sets forth testing as claimed.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a testing method as set forth in claim 9 in the method of claim 19 to determine if the velocity met a predetermined limit.  

Claim 7 - see claim 19 in view of claim 9.  Claim 19 teaches a method as claimed but does not testing as claimed.  Claim 9 sets forth testing as claimed.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a testing method as set forth in claim 9 in the method of claim 19 to determine if the velocity met a predetermined limit.  

Claim 8 - see claim 19 in view of claim 10.  Claim 19 teaches a method as claimed but does not testing as claimed.  Claim 10 sets forth testing as claimed.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a testing method as set forth in claim 10 in the method of claim 19 to determine if the predetermined increase in blood flow is met.  

Claim 9 - see claim 19 in view of claim 11.  Claim 19 teaches a method as claimed but does not testing as claimed.  Claim 11 sets forth determining and repeating the course of counter pulsation.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a testing and repeating the counter pulsation in the method of claim 19 to produce the increased blood flow.  
Claim 10 - see claim 19 in view of claim 12.  Claim 19 teaches a method as claimed but does not testing as claimed.  Claim 12 sets forth determining and repeating the course of shock wave therapy.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a testing and repeating the shockwave in the method of claim 19 to determine produced the desired increased blood flow.  
Claims 11-13 - the claims do not set forth any additional method steps and the results set forth are inherent to the claimed method in ‘273.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,195,103 in view of Mantell (9,132,245), cited by applicant. 
Claim 16 of ‘103 teaches a method as claimed but does not teach providing a micro-injection applicator.
Mantell teaches a micro-injection applicator for carboxy therapy.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the micro-injection applicator taught by Mantell for the carboxy therapy of the method  of claim 16 as a known means for injecting the therapy because the method of ‘103 does not set forth any structure to perform the carboxy therapy.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,987,273 in view of Mantell (9,132,245), cited by applicant. 
Claim 16 and 19 of ‘273 teaches a method as claimed but does not teach providing a micro-injection applicator.
Mantell teaches a micro-injection applicator for carboxy therapy.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the micro-injection applicator taught by Mantell for the carboxy therapy of the method  of claims 16 and 19, as set forth above, as a known means for injecting the therapy because the method of ‘273 does not set forth any structure to perform the carboxy therapy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791